FILED
                                                                                   May 2, 2016

                                                                                TN COURT OF
                                                                            WORKERS' COMPENSATION
                                                                                   CLAIMS

                                                                                   Time: 7:J SAM
            TENNESSEE BUREAU OF WORKERS' COMPENSATION
              COURT OF WORKERS' COMPENSATION CLAIMS
                         AT CHATTANOOGA

Timothy Orr,                                 )   Docket No.: 2015-01-0443
           Employee,                         )
v.                                           )   State File No.: 88584-2015
                                             )
Renfroe Corporation,                         )   Judge Thomas Wyatt
           Employer,                         )
              v.                             )
Sentry Ins. Co.,                             )
             Carrier.                        )

                    ORDER OF DISMISSAL WITH PREJUDICE


       THIS CAUSE came before the undersigned Workers' Compensation Judge,
telephonically, on April 29, 2016, for a Show Cause Hearing. Timothy Orr, the
employee, represented himself and Attorney Jim Sauter represented the employer,
Renfroe Corporation, during the hearing.

       Mr. Orr stated he had returned to work for the employer. He told the Court the
dispute over the payment of medical bills that led him to file this claim was resolved
when his private health insurance carrier paid for most of the disputed bills in dispute.
Mr. Orr asserted he wished to dismiss his claim and had no intent to pursue it further.

       The Court advised Mr. Orr his request for a dismissal would be with prejudice and
explained that a dismissal with prejudice meant the Court would again dismiss the claim
if he refiled it. Mr. Orr expressed understanding and restated his intent to dismiss his
claim.

        On the basis of Mr. Orr's stated intent to dismiss his claim, the Court dismisses
this claim with prejudice to the later refiling thereof. The Court taxes the $150 filing fee
in this claim to Renfroe Corporation and/or its workers' compensation carrier pursuant to
Rule 0800-02-21-.07 of the Tennessee Compilation Rules and Regulations (2015).
Renfroe Corporation or its carrier shall promptly remit the filing fee to the Clerk of the
Court of Workers' Compensation Claims.

                                             1
      IT IS SO ORDERED.

      ENTERED this the 2nd day of May, 2016.




                                 Court of Workers' Compensation Claims

      Right to Appeal:

      Tennessee Law allows any party who disagrees with this Dismissal Order to
appeal the decision to the Workers' Compensation Appeals Board. To file a Notice
of Appeal, you must:

     1.      Complete the enclosed form entitled: "Compensation Hearing Notice of
Appeal."

      2.    File the completed form with the Court Clerk within thirty days of the
date the Compensation Order was entered by the Workers' Compensation Judge.
See Tenn. Comp. R. & Regs. 0800-02-22-.0l(l)(b).

      3.     Serve a copy of the Request For Appeal upon the opposing party.

        4.    The appealing party is responsible for payment of a filing fee in the
amount of $75.00. Within ten calendar days after the filing of a notice of appeal,
payment must be received by check, money order, or credit card payment.
Payments can be made in person at any Bureau office or by United States mail,
hand-delivery, or other delivery service. In the alternative, the appealing party may
file an Affidavit of Indigency, on a form prescribed by the Bureau, seeking a waiver
of the filing fee. The Affidavit of Indigency may be filed contemporaneously with
the Notice of Appeal or must be filed within ten calendar days thereafter. The
Appeals Board will consider the Affidavit of Indigency and issue an Order granting
or denying the request for a waiver of the filing fee as soon thereafter as is
practicable. Failure to timely pay the filing fee or file the Affidavit of Indigency in
accordance with this section shall result in dismissal of the appeal.

       5.    After the Workers' Compensation Judge approves the record and the
Court Clerk transmits it to the Workers' Compensation Appeals Board, the appeal
will be docketed and assigned to an Appeals Board Judge for Review. At that time,
a docketing notice shall be sent to the parties. Thereafter, the parties have fifteen

                                           2
calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
Comp. R. & Regs. 0800-02-22-.02(3).




                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this Order of Dismissal was sent to
the following recipients by the following methods of service on this the 2nd day of May,
2016.

 Name                      Certified    Via        Service sent to:
                            Mail       Email
 Timothy Orr, Self-                                c/o Mr. Timothy Orr, 238 County
 Represented                  X                    Road 792, Etowah, 1N 37331

 Jim Saulter, Attorney                   X         j saulter@.Jllorganakins.com




                                                             , Clerk of Court
                                                             kers' Compensation Claims
                                                           lerk@tn.gov




                                               3